UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number: 000-52007 CHINA PEDIATRIC PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Nevada 20-2718075 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 9th Floor, No. 29 Nanxin Street Xi'an, Shaanxi Province People’s Republic of China 710004 (Address of principal executive offices) (zip code) 86-29-8727-1818 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of August 15, 2011, there were 12, 730,288 shares of the registrant’s common stock outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. (Removed and Reserved) 14 Item 5. Other Information 14 Item 6. Exhibits 14 SIGNATURES 15 2 PART I – FINANCIAL STATEMENTS & NOTES Item 1. Financial Statements CHINA PEDIATRIC PHARMACEUTICALS, INC. CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 Consolidated Balance Sheets F-2 Consolidated Statements of Operations and Comprehensive Income F-3 Consolidated Statements of Cash Flows F-4 Consolidated Statements of Stockholders’ Equity F-5 Notes to Consolidated Financial Statements F-6 - F-21 F-1 CHINA PEDIATRIC PHARMACEUTICALS, INC. CONSOLIDATED BALANCE SHEETS June 30, 2011 (Unaudited) December 31, 2010 (Audited) ASSETS Current Assets Cash $ $ Bills receivable - Accounts receivable Other receivable Inventory Prepaid expenses Total Current Assets Other prepaid expenses Property & equipment, net Goodwill Intangible Assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses and other payables Trade deposit received Short-term bank loan - VAT tax payable Income tax payable Derivative liability Total Current Liabilities Stockholders' Equity Common stock, $0.001 per value, 75,000,000 share authorized, 12,730,171 and 12,630,171 shares issued and outstanding at June 30, 2011 and December 31, 2010 Additional paid in capital Deferred compensation ) ) Statutory reserve Other comprehensive income Accumulated retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. F-2 CHINA PEDIATRIC PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, (Restated) (Restated) Sales $ Cost of sales Gross profit Advertising expenses Selling, general and administrative expense Income/(Loss) from operations ) Interest income - - Other income - - Derivative income (Expense) ) ) Interest expense ) - ) - Other expense ) Total Other Income (Expense) ) ) Income before income taxes ) Provision for income taxes ) Net income (loss) $ $ ) $ Net income(loss)for common share Earnings per share - Basic $ ) $ Earnings per share - Diluted $ ) $ ) Weighted average common shares outstanding Basic Diluted Net income (loss) $ $ ) $ $ Other comprehensive income Comprehensive income (loss) ) The accompanying notes are an integral part of these financial statements. F-3 CHINA PEDIATRIC PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash compensation Provided by operating activities: Depreciation and Amortization Stock-based compensation - Derivative (income) expense ) (Increase) / decrease in assets: Bills receivables ) - Accounts receivables ) ) Inventory ) ) Prepaid expense ) ) Other receivable ) ) Increase / (decrease) in current liabilities: Accounts payable ) Accrued expenses and other payables ) Value-added tax payable ) ) Income tax payable ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property, plant and equipment ) Net cash provided by investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds of sales of common Stock - Repayment of loan ) - Net cash provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents Net change in cash and cash equivalents ) Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the quarter for: Income tax payments $ $ Interest payments $ $ The accompanying notes are an integral part of these financial statements. F-4 CHINA PEDIATRIC PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) Capital Stock Additional Other Total Paid-in Comprehensive Statutory Retained Deferred Stockholders Share Amount Capital Income Reserves Earnings Compensation Equity Balance December 31, 2010 $ ) $ Foreign currency translation adjustments - Stock-based compensation - - - ) Income for the six months ended June 30, 2011 - Balance June 30, 2011 ) 30, 935,347 Balance December 31, 2009 - Foreign currency translation adjustments - Stock-based compensation - - - ) Sales of common stock - Income for the year ended December 31, 2009 - Balance December 31, 2010 $ ) $ The accompanying notes are an integral part of these financial statements. F-5 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 1 – ORGANIZATION China Pediatric Pharmaceuticals, Inc. ("the Company") was incorporated on April 20, 2005 in the state of Nevada.The Company was originally incorporated under the name Belford Enterprises, Inc. and changed its name to Lid Hair Studios International Inc. on August 15, 2005.Asia-Pharm Holding Inc. ("Asia-Pharm") was incorporated in British Virgin Islands on June 20, 2008.China Children Pharmaceuticals Co. Limited ("China Children") a wholly owned subsidiary of Asia-Pharm Holdings Inc. was formed on June 27, 2008 under the laws of Hong Kong.Xi'an Coova Children Pharmaceuticals Co., Ltd. ("Xi'an Coova" or "WOFE") is a "wholly owned foreign enterprise" incorporated in People's Republic of China ("PRC").Xi'an Coova is a wholly owned subsidiary of China Children. On September 30, 2009 the Company completed its merger with China Children, a Hong Kong based pharmaceutical manufacturer company in accordance with the Share Exchange Agreement.The Share Exchange Transaction is being accounted for as a reverse acquisition.In accordance with the Accounting and Financial Reporting Interpretations and Guidance prepared by the staff of the U.S. Securities and Exchange Commission, the Company (the legal acquirer) is considered the accounting acquiree and China Children (the legal acquiree) is considered the accounting acquirer for accounting purposes.Subsequent to the Share Exchange Transaction, the financial statements of the combined entity will in substance be those of China Children.The assets, liabilities and historical operations prior to the share exchange transaction will be those of China Children.Subsequent to the date of Share Exchange Transaction, China Children is deemed to be a continuation of the business of the Company.Therefore post exchange financial statements will include the combined balance sheet of the Company and China Children, the historical operations of China Children and the operations of the Company and China Children from the closing date of the Share Exchange Transaction forward. On August 4, 2008, an Entrustment Management Agreement was entered into between Xi'an Coova and Shaanxi Jiali Pharmaceuticals Co., Ltd. ("Shaanxi Jiali") to which China Children exercises control over the operations and business of Shaanxi Jiali through Xi'an Coova.Pursuant to the Entrustment Management Agreement, China Children shall receive all net profits and assume all operational losses of Shaanxi Jiali through Xi'an Coova. Xi'an Coova entered into a Management Entrustment Agreement with Shaanxi Jiali and the shareholders of Shaanxi Jiali (the "Management Entrustment Agreement"), in which Shaanxi Jiali and its shareholders agreed to transfer control, or entrust, the operations and management of its business to Xi'an Coova.Under the agreement, Xi'an Coova manages the operations and assets of Shaanxi Jiali, controls all of the cash flows of Shaanxi Jiali through a bank account controlled by Xi'an Coova, is entitled to 100% of earnings before tax of Shaanxi Jiali, a management fee, and is obligated to pay all payables and loan payments of Shaanxi Jiali.In addition, under the terms of the Management Entrustment Agreement, Xi'an Coova has been granted certain rights which include, in part, the right to appoint and terminate members of Shaanxi Jiali's Board of Directors, hire management and administrative personnel and control decisions relating to entering and performing customer contracts and other instruments.We anticipate that Shaanxi Jiali will continue to be the contracting party under its customer contracts, bank loans and certain other instruments unless Xi'an Coova exercises its option.The agreement does not terminate unless the business of Shaanxi Jiali is terminated or Xi'an Coova exercises its option to acquire all of the assets or equity of Shaanxi Jiali under the terms of the Exclusive Option Agreement. The contractual arrangements completed on August 4, 2008 provide that Xi'an Coova has controlling interest in Shaanxi Jiali as defined by FASB Interpretation No. 46R, "Consolidation of Variable Interest Entities" ("FIN 46R"), an Interpretation of Accounting Research Bulletin No. 51, which requires Xi'an Coova to consolidate the financial statements of Shaanxi Jiali and ultimately consolidate with its parent company, China Children. The outstanding stock of the Company prior to the Share Exchange Transaction will be accounted for at their net book value and no goodwill will be recognized.Details of the shares outstanding upon completion of the Merger are as follows: Pre-Exchange Transaction Common Shares Outstanding: Re-purchase of the Company's shares: ) Reverse stock split (7 pre-shares for 2 post-shares): ) Issuance of the Company's shares for all outstanding shares of China Children: Post-Exchange Transaction Common Shares Outstanding: The Company, through its subsidiary, and exclusive contractual arrangement with Shaanxi Jiali, is engaged in the business of manufacturing and marketing over-the-counter ("OTC") and prescription pharmaceutical products for the Chinese marketplace as treatment for a variety of diseases and conditions. F-6 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America.The Company's functional currency is the Chinese Renminbi; however the accompanying consolidated financial statements have been translated and presented in United States Dollars. Principles of Consolidation The consolidated financial statements include the accounts of the Company, its subsidiary and variable interest entity (“VIE”) for which the Company is the primary beneficiary.All inter-company accounts and transactions have been eliminated in consolidation.The Company has adopted the Consolidation Topic of the FASB Accounting Standards Codification (“ASC 810”) which requires a VIE to be consolidated by a company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE’s residual returns. In determining Shaanxi Jiali is the VIE of Xi'an Coova, the Company considered the following indicators, among others: l Xi'an Coova has the full right to control and administrate the financial affairs and daily operation of Shaanxi Jiali and has the right to manage and control all assets of Shaanxi Jiali.The equity holders of Shaanxi Jiali as a group have no right to make any decision about Shaanxi Jiali’s activities without the consent of Xi'an Coova. l Xi'an Coova was assigned all voting rights of Shaanxi Jiali and has the right to appoint all directors and senior management personnel of Shaanxi Jiali.The equity holders of Shaanxi Jiali possess no substantive voting rights. l Xi'an Coova will provide financial support if Shaanxi Jiali requires additional funds to maintain its operations and to repay its debts. l Xi'an Coova should be paid a management fee equal to Shaanxi Jiali's earning before taxes.If there are no earnings before taxes and other cash expenses, then no fee shall be paid.If Shaanxi Jiali sustains losses, they will be carried over to the next period and deducted from the next management fee.Xi'an Coova should assume all operation risks of Shaanxi Jiali and bear all losses of Shaanxi Jiali.Therefore, Xi'an Coova is the primary beneficiary of Shaanxi Jiali. Foreign Currency Translation The Company’s reporting currency is the U.S. dollar.The Company’s operation in China uses Chinese Yuan Renminbi (CNY) as its functional currency.The financial statements of the subsidiary are translated into U.S. Dollars (USD) in accordance with Statement of Financial Accounting Standards (SFAS) No. 52, “Foreign Currency Translation”, included in the Codification as ASC 830, Foreign Currency Matters.According to the Statement, all assets and liabilities were translated at the current exchange rate, stockholders’ equity are translated at the historical rates and income statement items are translated at the average exchange rate for the period.The resulting translation adjustments are reported under other comprehensive income in accordance with SFAS No. 130, “Reporting Comprehensive Income,” as a component of shareholders’ equity, included in the Codification as ASC 220, Comprehensive Income.Foreign exchange transaction gains and losses are reflected in the income statement.For the three months ended June 30, 2011 and 2010, the foreign currency translation adjustment to the Company’s comprehensive income was $376,320 and $369,626 respectively. For the six months ended June 30, 2011 and 2010, the foreign currency translation adjustment to the Company’s comprehensive income was $1,302,986 and $368,219. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. F-7 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Comprehensive Income Comprehensive income is defined as the change in equity of a company during a period from transactions and other events and circumstances excluding transactions resulting from investments from owners and distributions to owners.For the Company, comprehensive income for the periods presented includes net income, foreign currency translation adjustments. Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur.The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment.In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements.If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed. There were no contingencies at June 30, 2011 and December 31, 2010. Cash Cash include cash in hand and cash in time deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less. Accounts Receivable The Company maintains reserves for potential credit losses on accounts receivable.Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. There are no allowances for doubtful accounts as of June30, 2011 and December 31, 2010. F-8 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Prepaid Expenses Prepaid Expenses for the six months ended June 30, 2011 and December 31, 2010 represent the following components: a.Advance payments to OEM manufacturers for goods purchased: we are normally required by our vendors to pay 40% of the consigned processing contract in advance and these payments are recorded as "prepaid expenses" accordingly. They are reclassified to "Inventory-finished goods" when the purchases are received and then charged to COGS as revenue is recognized. b.Advance payments to suppliers for raw materials and packing materials: we are normally required to pay 30% of the purchasing agreement in advance and these payments are recorded as "prepaid expenses" accordingly. They are reclassified to "Inventory-raw materials" when the materials are received and then included in the "production cost" when these raw materials are used to produce finished goods, which finally charged to COGS as revenue is recognized. c.Advance payments to advertising companies for promotion: our advertising contracts are normally for up to twelve months. Payment terms require us to make two to four payments during the first several months of contractual period. These payments are recorded as "prepaid expense" when made and charged against "Selling and Distribution expenses" when advertisement first takes place. Payee Nature June 30, 2011 December 31, 2010 Advance payment to advertisement co. Advertisement Companies Advance payments to advertising companies for promotion Advance payment to Suppliers Suppliers Advance payments to OEM manufactures for goods purchased & suppliers for raw Materials and packing materials Total $ $ Other prepaid expenses In December 2007, the Company signed a Medicine Research and Development Agreement with Shaanxi Research Institution of Chinese Traditional Medicine (SRICTM).Pursuant to the terms of the agreement and Supplemental Agreement between the Company and SRICTM, SRICTM must successfully develop and obtain governmental approval for production of five new pediatric medicines, otherwise, the Company is entitled to a full refund of fees.Therefore, the costs paid in connection with these services were not classified as research and development costs, but rather as prepaid expenses.Such advance payments will not be expensed if we do not receive the desired results from SRICTM. We submitted our SFDA application for four new medicines on November 28, 2007 and one new medicine on April 29, 2008.We received first round of comments from SFDA in June, 2010.Approval is not expected before 2012. A table of the outstanding prepaid expenses as of June 30, 2011 and December 31, 2010 are as follows: F-9 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Payee Nature June 30, 2011 December 31, 2010 Advance payment to R & D organization Shaanxi Research Institution of Chinese Traditional Medicine Advanced payment to Shaanxi Research Institution of Chinese Traditional Medicine for five new pediatric cold medicines $ $ Total $ $ Inventories Inventories are valued at the lower of cost (determined on a weighted average basis) or market.The Management compares the cost of inventories with the market value and allowance is made for writing down their inventories to market value, if lower.As of June 30, 2011 and December 31, 2010, inventories consist of the following: June 30, 2011 December 31, 2010 Raw materials $ $ Finished goods Total $ $ Property, Plant & Equipment Property and equipment are stated at cost.Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and betterments are capitalized.When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations.Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Buildings 30 years Plant and equipment 5-14 years Transportation equipment 5-10 years Office equipment 5-10 years F-10 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES As of June 30, 2011 and December 31, 2010, Property, Plant & Equipment consist of the following: June 30, 2011 December 31, 2010 Buildings $ $ Plant and equipment Transportation equipment Office equipment Total Accumulated depreciation ) ) $ $ Depreciation expense for the three months ended June 30, 2011 and 2010 were $24,371 and $21,599, respectively. Depreciation expense for the six months ended June 30, 2011 and 2010 were $46,645 and $43,204, respectively. Goodwill Goodwill represents the excess cost of a business acquisition over the fair value of the net assets acquired.In accordance with the Intangibles, Goodwill and other topic of the FASB Accounting Standard Codification (“ASC 350”), indefinite-life identifiable intangible assets and goodwill are not amortized.Under the provisions of ASC 350, we are required to perform an annual impairment test of our goodwill.Goodwill impairment is determined using a two-step process.The first step of the goodwill impairment test is used to identify potential impairment by comparing the fair value of a reporting unit, which we define as our business segments, with its net book value or carrying amount including goodwill.If the fair value of a reporting unit exceeds its carrying amount, goodwill of the reporting unit is considered not impaired and the second step of the impairment test is unnecessary.If the carrying amount of a reporting unit exceeds its fair value, the second step of the goodwill impairment test compares the implied fair value of the reporting unit's goodwill with the carrying amount of that goodwill.If the carrying amount of the reporting unit's goodwill exceeds the implied fair value of that goodwill, an impairment loss is recognized in an amount equal to that excess.The implied fair value of goodwill is determined in the same manner as the amount of goodwill recognized in a business combination.The fair value of the reporting unit is allocated to all of the assets and liabilities of that unit including any unrecognized intangible assets as if the reporting unit had been acquired in a business combination and the fair value of the reporting unit was the purchase price paid to acquire the reporting unit.Goodwill as of June 30, 2011 and December 31, 2010 are $765,305 and $612,745 respectively.The goodwill was arisen from acquisition of assets and liabilities of Baoji facility in fiscal year 2000. The Company believes that as of June 30, 2011 and December 31, 2010, no indication of impairment existed. Intangible Assets The Company has four proprietary technologies: propriety technology for antioxidant technique, proprietary technology for “liren” capsule, patent-Chinese medicine and production method for skin and gyhecology disease and patent: Chinese medicine and production method for tracheitis.Propriety technology for antioxidant technique was contributed by a shareholder in exchange for shares of the Company’s common stock.Proprietary technology for “liren” capsule was purchased from third party at the price agreed by the Company and the third party.Two patents were purchase from the shareholders at the prices determined by an independent appraiser.These proprietary technologies were acquired for the future use of the Company.We capitalized them as intangible assets as acquired. Intangible assets are amortized using the straight-line method over their estimated period of benefit, ranging from ten to fifty years.Management evaluate the recoverability of intangible assets periodically and take into account events or circumstances that warrant revised estimates of useful lives or that indicate that impairment exists.No impairments of intangible assets have been identified during any of the periods presented.The land use rights will expire in 2056 and 2058.All of the Company’s intangible assets are subject to amortization with estimated lives of: Land use right 50 years Proprietary technologies 10 years F-11 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The components of finite-lived intangible assets are as follows: June 30, 2011 December 31, 2010 Land use right $ $ Proprietary technologies Total Less : Accumulated amoritzation ) ) $ $ Amortization expense for the three months ended June 30, 2011 and 2010 were $66,952 and $83,255, respectively. Amortization expense for the six months ended June 30, 2011 and 2010 were $133,070 and $166,478, respectively. The estimated future amortization expenses related to intangible asset as of June 30, 2011 are as follows:- $ Long-Lived Assets The Company accounts for long-lived assets in accordance with Financial Accounting Standards No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (SFAS No. 144), included in the Codification as ASC 360, Property, Plant, and Equipment, which addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes SFAS No. 121, “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of,” and the accounting and reporting provisions of APB Opinion No. 30, “Reporting the Results of Operations for a Disposal of a Segment of a Business”, included in the Codification as ASC 225, Income Statement.The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with ASC 360.ASC 360requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets carrying amounts.In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets.Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Based on its review, the Company believes that, as of June 30, 2011 and December 31, 2010, there were no significant impairments of its long-lived assets. Fair Value of Financial Instruments In accordance with FASB ASC 820, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Company uses various valuation approaches.In accordance with GAAP, a fair value hierarchy for inputs is used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available.Observable inputs are those that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund.Unobservable inputs reflect the Fund.Unobservable inputs reflect the Fund’s assumptions about the inputs market participants would use in pricing the asset or liability developed based on the best information available in the circumstances.The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1- inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 2- inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the assets or liability, either directly or indirectly, for substantially the full term of the financial instruments. Level 3- inputs to the valuation methodology are unobservable and significant to the fair value. F-12 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES As of June 30, 2011 and December 31, 2010, the derivative liabilities amounted to $1,119,250 and $5,762,500.In accordance with the accounting standards the Company determined that the carrying value of these derivatives approximated the fair value using the level 2 inputs. Derivative Financial Instruments Derivative financial instruments, as defined in Financial Accounting Standard, consist of financial instruments or other contracts that contain a notional amount and one or more underlying (e.g. interest rate, security price or other variable), require no initial net investment and permit net settlement.Derivative financial instruments may be free-standing or embedded in other financial instruments.Further, derivative financial instruments are initially, and subsequently, measured at fair value and recorded as liabilities or, in rare instances, assets.The Company generally does not use derivative financial instruments to hedge exposures to cash-flow, market or foreign-currency risks.The Company issued warrants in connection with the September, 2009 share exchange agreement and determined that the warrants did not qualify for a scope exception under ASC 815 as they were determined to not be indexed to the Company’s stock as prescribed by ASC 815.Under ASC 815, the warrants will be carried at fair value as derivative liability and market to market at each reporting period. Accordingly, the Company adjusts the fair value of these derivative components at each reporting period through a charge to income until such time as the instruments acquire classification in stockholders’ equity. Value Added Tax Payable The Company is subject to a value added tax rate of 17% on product sales by the People’s Republic of China.Value added tax payable is computed net of value added tax paid on purchases for all sales in the People’s Republic of China. Revenue Recognition The Company's revenue recognition policies are in compliance with Staff Accounting Bulletin ("SAB") 104, "Revenue Recogntion." Revenue of the Company is primarily derived from the sales of OTC medicines in China. Sales are recognized when the following four revenue criteria are met: persuasive evidence of an arrangement exists, shipment has occurred, the selling price is fixed or determinable, and collectability is reasonably assured. Sales are presented net of value added tax (“VAT”) and net of sales rebate. There are two types of sales upon which revenue is recognized: a. Credit sales: revenue is recognized at the date of shipment. Our sales arrangements are FOB shipping point. b. Payment received before all of the relevant criteria are satisfied: Cash received is recorded as “deposits from customers,” and revenue isrecognized when the products have been shipped to the customers. Advertising Advertising expenses consist primarily of costs of promotion for corporate image and product marketing, costs of direct advertising.The Company expenses all advertising costs as incurred.Advertising costs for the three months ended June 30, 2011 and 2010 were $2,181,740 and $439,016 respectively. Advertising costs for the six months ended June 30, 2011 and 2010 were $3,458,412 and $877,191 respectively. F-13 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Customer rebates Rebates are paid to customers every quarter and we recorded customer rebates as customers earned.They are classified as a reduction of revenue according to ASC 605-55-64.The Company paid rebates to customers for the three months ended June 30, 2011 and 2010 were $879,659 and $761,526 respectively. The Company paid rebates to customers for the six months ended June 30, 2011 and 2010 were $1,769,052 and $1,343,541 respectively. Income Taxes The Company utilizes SFAS No. 109, “Accounting for Income Taxes”, included in the Codification as ASC 740, Income Taxes, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. Deferred tax assets and liabilities will be recognized, if any. F-14 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES On January 1, 2007 the Company adopted the provisions of FASB issued Interpretation No. 48 (FIN 48), “Accounting for uncertainty in Income Taxes”, included in the Codification as ASC 740, Income Taxes.The topic addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements.Under ASC 740, we may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position.The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement. ASC 740 also provides guidance on de-recognition, classification, interest and penalties on income taxes, accounting in interim periods and requires increased disclosures. Statement of Cash Flows In accordance with SFAS No. 95, “Statement of Cash Flows”, included in the Codification as ASC 230, Statement of Cash Flows, cash flows from the Company’s operations are based upon the local currencies.As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Basic and Diluted Earnings (Loss) per Share (EPS) Basic EPS is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period.Diluted EPS is similarly computed, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive.Diluted net earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or exercised.Dilution is computed by applying the treasury stock method.Under this method, options and warrants are assumed to have been exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Segment Reporting FASB ASC 280-10-50, “Disclosure about Segments of an Enterprise and Related information” requires us of the “management approach” model for segment reporting.The management approach model is based on the way a Company’s management organizes segments within the company for making operating decisions and assessing performance.Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company.The Company operates in one segment during the six months ended June 30, 2011 and 2010. Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash, accounts receivable and other receivables arising from its normal business activities.The Company places its cash in what it believes to be credit-worthy financial institutions.The Company has a diversified customer base, most of which are in China.The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures.The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. F-15 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 3 – OTHER RECEIVABLES Other receivables mainly consist of cash advances to employees.As of June 30, 2011 and December 31, 2010, other receivables were $87,794 and $69,257, respectively. Note 4 – COMPENSATED ABSENCES Regulation 45 of the local labour law of the People’s Republic of China (“PRC”) entitles employees to annual vacation leave after 1 year of service.In general, all leave must be utilized annually, with proper notification.Any unutilized leave is cancelled. F-16 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 5 – SHORT-TERM BANK LOAN The loan was repaid in June, 2011 in full by Shaanxi Jiali Pharmaceutical Ltd. Note 6 – INCOME TAXES The Company’s effective tax rate reflected the combined results for both.The following table reconciles the Company’s statutory tax rates to its effective tax rate for the three months ended June 30, 2011 and 2010. Statutory income tax rate % % Derivative income (expense) %) %) China income tax exemption $ % $ % Effective income tax rate $ % $ % Pursuant to the State Council's Regulations on Encouraging Investment in and Development, Shaanxi Jiali was granted a reduction in its income tax rate under which it paid no income taxes from January 1, 2006 to December 31, 2007 and had an income tax rate of 15% since January 1, 2008 which is a 50% reduction on the current effective income tax rate. This favorable 50% tax exemption treatment expired on December 31, 2010. The Company’s China operation is subject to PRC standard enterprise income tax rate of 25% based on its taxable net profit.However, started from the beginning of 2011, due to its “High Technology Business” status, the National Tax Bureau in Xi’an High-Tech Industries Development Zone granted Shaanxi Jiali a reduced tax rate of 15% for the year 2011 as long as Shaanxi Jiali meets the high-tech enterprise qualification. The company has determined they have met these qualifications Note 7 – COMMON STOCK AND WARRANTS On February 16, 2011, the Company granted 50,000 shares common stock to an employee, valued at $187,500 and expensed March, 2011. On February 16, 2011, the Company granted 50,000 shares common stock to a consulting company in consideration for providing the Company and its affiliates consulting services over the next year. Total stock base compensation was valued at $187,500, $31,250 was expensed March 31, 2011, 46,875 was expensed June 30,2011, $109,375 is deferred over the next seven months. Warrants On August 15, 2009, Kang Xiulan referred a public shell company（Lid Hair Studios International, Inc.）to China Children Pharmaceutical Inc.China Children Pharmaceutical Inc. came to be quoted on the OTCBB successfully through the reverse merger with Lid Hair Studios International, Inc. on September 30, 2009 and changed its name into China Pediatric Pharmaceuticals, Inc.As consideration for the services provided by Kang Xiulan (and in accordance with a warrant placement agreement dated September 30, 2009 between the Company and Kang Xiulan), the Company agreed to issue to Kang Xiulan warrants to acquire 250,000 shares of the Company’s common stock with an exercise price of $3.00 with piggyback warrants to purchase 250,000 shares of the Company’s common stock with an exercise price of $5.00.The warrants will expire on September 30, 2011 and September 30, 2012, respectively. F-17 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) During the above-mentioned reverse merger process, the Company obtained certain consulting services from IFG Investments Services, Inc., including advising on a merger/acquisition transaction and regulatory filings, and other services and support as requested from IFG.In consideration for the consulting services to be performed by IFG (and in accordance with a warrant placement agreement dated September 30, 2009 between the Company and IFG), the Company agreed to issue to IFG warrants to acquire 600,000 shares of the Company’s common stock with an exercise price of $3, 00 with piggyback warrants to purchase 600,000 shares of the Company’s comment stock with an exercise price of $5,00.The warrants will expire on September 30, 2011 and September 30, 2012, respectively The Company also obtained certain public company sector services, including investor relations advisory services.In consideration for the investor relation services provided by China National Information Network (and in accordance with a warrant placement agreement dated September 30, 2009 between the Company and China National Information Network), the Company agreed to issue to China National Information Network the warrants to acquire 400,000 shares of the Company’s common stock with an exercise price of $3,00 with piggyback warrants to purchase 400,000 shares of the Company’s comment stock with an exercise price of $5,00.The warrants will expire on September 30, 2011 and September 30, 2012, respectively Total Exercise Price Remaining Life Outstanding, June 30, 2011 $
